DETAILED ACTION

1.           This office action is a response to the Application/Control Number: 16/673,909 filed 11/04/2019.

Claims Status
2.	This office action is based upon claims received on 06/03/2021, which replace all prior or other submitted versions of the claims.
-Claims 1, 5, 7, 11, 13, 16 are amended.
-Claims 1-17 are pending.

Notice of Pre-AIA  or AIA  Status
3.            The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
4.            Acknowledgment is made of the national stage Application/Control Number: 16/673,909 based upon a continuation of PCT/CN2017/083105 filed 05/04/2017.

Information Disclosure Statement
5.            The information disclosure statement (IDS) submitted on 06/02/2020, 04/15/2021 is/are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.



Response to Remarks/Arguments
6.           Applicant's remarks & arguments, see page 7-11, filed on 06/03/2021, with respect to Remarks have been acknowledged.

7.           Applicant's remarks & arguments, see page 8-9, filed on 06/03/2021, with respect to Rejections under 35 U.S.C. § 103 have been fully considered and are persuasive in consideration of applicant’s remarks/arguments and amendment(s) pertaining to independent claims 1, 7, and 13.  The rejections of Claims 1, 7, 13 and via dependency, Claims 2-6, 8-12, 14-17 as applicable, have been withdrawn.
The allowable subject matter is set forth below according to the amended claims (see Office Action).

Allowable Subject Matter
8.	Claims 1, 7, 13, and via dependency Claims 2-6, 8-12, 14-17, are allowed.
The following is an examiner's statement of reasons for allowance: A search has been performed and no priori art search has been found that solely, or in any reasonable combination, reads on the claims as recited, ie.,
For Claim 1, in conjunction with other noted and recited Claim 1 limitations:  
wherein the parameter associated with the cached data to be transmitted of the terminal comprises a Physical (PHY)-layer parameter numerology of the licensed resource used to transmit the cached data; 
wherein the preset mapping relationship is pre-configured by the terminal through a high layer of a protocol stack, and wherein the second parameter comprises a resource type of the PUCCH resource and a resource block identifier of the PUCCH resource;

wherein the parameter associated with the cached data to be transmitted of the terminal comprises a Physical (PHY)- layer parameter numerology of the licensed resource used to transmit the cached data; 
wherein the preset mapping relationship is pre-configured by the terminal through a high layer of a protocol stack, and wherein the second parameter comprises a resource type of the PUCCH resource and a resource block identifier of the PUCCH resource;
For Claim 13, in conjunction with other noted and recited Claim 13 limitations:
wherein the parameter associated with the cached data to be transmitted of the terminal comprises a Physical (PHY)-layer parameter numerology of the licensed resource used to transmit the cached data, wherein the preset mapping relationship is pre-configured by the terminal through a high layer of a protocol stack, and wherein the second parameter comprises a resource type of the PUCCH resource and a resource block identifier of the PUCCH resource;

9.	The closest prior art found, is as follows:
(a) KIM et al. (US-20200296754-A1), which is directed generally to a wireless communication system and to a method for requesting, by User Equipment (UE), scheduling from a Base Station (BS) in order to send uplink (UL) data to the eNB and an apparatus for supporting the same, and discloses: 
A UE that selects and sends scheduling request (SR) for PUSCH resources on a PUCCH using a SR type mapped to UL data size ranges associated with the UL data size in its buffer, and furthermore where  the SR type is determined by UE based upon UL data size in buffer to be transmitted, and furthermore multiple SR configuration information is previously set between UE and eNB and known to both.  
An eNB which identifies the SR type through a resource in which the SR is transmitted and obtains a size of the UL data to be transmitted by the UE in uplink from SR type.  Furthermore the UE receives from eNB UL grant for PUSCH UL data (¶0299, FIG. 23 & ¶0338-345, ¶0349 , FIG. 25 & ¶0394, ¶0399, ¶0402-0403, ¶0408-0409).

(b) BELGHOUL et. al (US-20160233989-A1), which is directed to wireless communications, and more particularly, to methods and apparatus for time division Long Term Evolution (LTE) transmission for mobile wireless devices operating using combinations of licensed and unlicensed radio frequency bands, and whereby a wireless device sends a scheduling request ( SR) to the eNodeB and receives uplink (UL) transmission opportunities in a combination of the licensed RF band and the unlicensed RF band, and discloses: 
 A UE that transmits a scheduling request ( SR) for UL resources in a Pcell licensed radio frequency band to an eNodeB, where the eNodeB responds with UL grants for UL transmissions in the Pcell licensed radio frequency band and/or in the Scell unlicensed radio frequency band, where the UE can transmit UL data on the PUSCH physical channel of the licensed radio frequency band as indicated in the UL grant received in the Pcell licensed radio frequency band, and  additionally the UE can also transmit UL data on the PUSCH physical channel of the unlicensed radio frequency band as indicated in the UL grant received in the Scell unlicensed radio frequency band (¶0065).

(c) BERTRAND et al. (US-20090175159-A1), which is directed towards wireless cellular communication, and in particular to transmission of scheduling request indicator signals in orthogonal frequency division multiple access (OFDMA), DFT-spread OFDMA, and single carrier frequency division multiple access (SC-FDMA) systems, and discloses: 
A UE which determines that it needs to transmit data or information to an eNB when UE has a pending scheduling request, and where the UE first transmits a positive (or ON) on a scheduling request indicator ( SRI)  to an eNB; Furthermore the eNB receives SRI and issues scheduling grant to UE which then transmits a scheduling request (SR) along with data defining what resources are required using the just-allocated resource indicated in scheduling grant (FIG. 2 & ¶0022); 
Provisioning and allocation of SRI resources on PUCCH by forming a one-to-one mapping of a logical SRI index to physical resources, defined for all PUCCH RBs, where the eNB allocates an SRI resource index to a UE (¶0032).
A NodeB that determines a mapping scheme that used to allocate a unique physical resource to UE within the cell(s) controlled by the NodeB for transmission of SRI information, whereby the mapping scheme is implemented in the NodeB  at installation and also implemented in the UEs of the network(¶ 0094 & FIG. 7:);
 An eNB operable to transmit parameters for use by UE including transmitting an index value specific to UE for use in determining a unique physical resource for SRI transmission, whereby index value corresponds to a one-to-one mapping scheme (FIG. 9 & ¶0110 & 0111);
	
(d) JIANG YI (EP-2675081-A1), which is directed towards a method, a system and an apparatus for scheduling uplink data, applied to communication technologies whereby a base station notifies configuration information to a user equipment, where the configuration information is used to configure the mode in which a scheduling request sent by the user equipment indicates the attribute of buffered uplink data, and discloses:
A scheduling request received by a base station that carries a first indication value, whereby the base station may allocate to a user equipment associated with scheduling request, the uplink resource corresponding to the amount of uplink data indicated by the first indication value (FIG. 2 & ¶ 0026); 
A configuration information sent by the base station used to configure that the user equipment employs formats pertaining to the PUCCH and uses the indication mode to indicate an attribute of the buffered uplink data such as size, priority, a type of logical associated with the buffered uplink data (FIG. 2 & ¶ 0027, ¶0030, ¶0035, ¶0038, ¶0042, ¶0045)

10.	However, none of these references, taken alone or in any reasonable combination, teach the independent claims as recited in conjunction with other limitations recited in the independent claims, and thus the claims are allowed over the prior art of record. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALICK A SOHRAB whose telephone number is (571)272-4347.  The examiner can normally be reached on Mo - Fri 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571) 272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 

/M.A.S./Examiner, Art Unit 2414
06/16/2021                                                                                                                                                                                       



/EDAN ORGAD/Supervisory Patent Examiner, Art Unit 2414